DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive.
On page 8, with respect to the 112 rejection, Applicant argues that “the rejection of claim 58 makes reference to paragraph [0027] and FIG. 1. (Id.) As explained during the interview these portions of the specification are directed to an embodiment which was subject to a restriction requirement by the Examiner and not elected by the Applicant.”
It is noted that [0027] defines or explain drive electronics. [0027] recites “Drive electronics 180 are comprised of a circuit board, standard integrated circuits, and other electronic components”. Thus, [0027] is relevant to figure 3. In addition, [0035] mentions that a second embodiment of the present invention is a similar reflective display tile 300 shown in FIG. 3, where like elements are numbered similarly to display tile 100 and further refers to drive electronics 380.

On page 8, with respect to the 112 rejection, Applicant argues that “the Office Action refers to paragraph [0036], which mentions a conductive pattern on the front surface of the substrate. As further explained during the interview, paragraph [0036] describes a variation of what is shown in FIG. 3 and does not override the disclosure in paragraph [0035].”
Claims 58 and 75 recite “a polymer film” and “conductive layer”. [0035] does not mention “a polymer film” or “conductive layer”. [0036] does mention a polymer film and conductive pattern. Specifically, [0036] mentions “a polymeric film is attached to the dielectric layer, for example via an adhesive line pattern on the dielectric layer. Other methods of bonding the polymeric film to the dielectric layer, such as welding or heat bonding, may not utilize an adhesive”. Furthermore, [0036] recites “the substrate includes a conductive pattern on the front surface thereof. A dielectric layer is on the conductive pattern.” Thus, [0036] is relevant to figure 3. Consequently, the 112 rejection is maintained for the reasons mention herein and the reasons mentioned in the Final Rejection. Claims 58-73 and 75 are rejected under 35 U.S.C. 112(a).

On pages 9-11, with respect to the 103 rejection, Applicant argues that “one of ordinary skill when considering the scope of claim 58 in view of the present disclosure would not have considered "support substrate 240" or "adhesive 230" to be part of the drive electronics of Tomoda. This is particularly because Tomoda specifically indicates that "drive circuit unit 110" (previously cited alone as the drive electronics) is actually disposed on "support substrate 240." That is, Tomoda defines the drive circuit unit 110 and the support substrate 240 as separate components. Moreover, Tomoda teaches in paragraph [0055] that "This support substrate may be a substrate made of a metal, such as aluminum." One of ordinary skill would not have considered a separate metal substrate 240 to be an element of drive electronics, because using a metal substrate as found in Tomoda would result in short-circuited electronics.”
Examiner equates “drive electronics” recited in the claims with “elements 240, 230 and 110”. One ordinary skill in the art would recognize that drive electronics can have a plurality of separate components. For example, Applicant mentions in [0027] that drive electronics 180 are comprised of a circuit board, standard integrated circuits, and other electronic components”. In addition, circuits are generally made of metals. Thus, it is reasonable to have conductors, insulators, and semiconductors as part of drive electronics. Consequently, these arguments have been considered but they are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621